Exhibit 99.1 PRESS RELEASE Ormat Technologies Contact: Investor Relations Agency Contact: Smadar Lavi Rob Fink/Brett Maas Investor Relations Hayden - IR 775-356-9029 (ext. 65726) 646-415-8972/646-536-7331 slavi@ormat.com rob@haydenir.com / brett@haydenir.com Ormat Technologies Reports First Quarter Revenue of $151.6 Million and Adjusted EBITDA of $80.2 Million Strong Gross Margin Increases Net income and Adjusted EBITDA RENO, Nev. May 4, 2016 - Ormat Technologies, Inc. (NYSE: ORA) today announced financial results for the first quarter ended March 31, 2016. First Quarter Highlights and Recent Developments : ● Total revenues of $151.6 million, up 26.1% compared to the first quarter of 2015; ● Product segment revenues of $43.7 million, up 44.4% compared to the first quarter of 2015; ● Electricity segment revenues of $107.9 million, up 19.9% compared to the first quarter of 2015; ● Electricity generation increased 16.4% to 1.4 million MWh; ● Gross margin increased to 42.1% of total revenues compared to 36.6% in the first quarter of 2015; ● Operating income grew 69.3% to $50.5 million compared to $29.9 million in the first quarter of 2015; ● Adjusted EBITDA of $80.2 million, up 22.8% compared to $65.3 million in the first quarter of 2015; ● Net income attributable to the company's shareholders of $29.3 million , or $0.59 per diluted share, compared to $10.0 million, or $0.21 per diluted share , in the first quarter of 2015; ● Declared a quarterly dividend of $0.07 per share for the first quarter of 2016; ● Signed definitive agreements to acquire geothermal power plant in the Island of Guadeloupe; and ● Signed an agreement to jointly build, own, and operate the Rabbit Hill Energy Storage Project located in Georgetown, Texas which moves us for the first time into the energy storage arena . “This was a strong start to 2016, as our focus on manufacturing and operational efficiency drove both top-line growth and margin expansion, enabling us to deliver a 22.8% increase in Adjusted EBITDA and a 191.8% increase in net income compared to the first quarter last year,” noted Isaac Angel, Chief Executive Officer. “We expect our gross margins in the products segment during 2016 to be higher than normal, thanks to lower commodity prices, the contribution of several large contracts, and higher revenue contribution. Gross margins should normalize in 2017. In the electricity segment, the contribution of second phase at our McGinness Hills and Don A. Campbell plants as well as the fourth plant at Olkaria are driving margin expansion, as additional capacity typically operates at higher gross margins due to more efficient utilization of infrastructure and related personnel expenses. Overall, our diversified revenue streams, and our methodical focus on operational excellence is enabling us to overcome challenges related to lower oil and natural gas prices and we were able to deliver strong and improving results.” “In our electricity segment, we continue to expect to add 160 to 190 megawatts of capacity by the end of 2018,” continued Mr. Angel. “We will achieve this by bringing new plants online, expanding existing plants and adding capacity from our acquisition of a geothermal power plant in the Island of Guadeloupe in the Caribbean”. During the quarter, we also made our first announcement related to one of the key component in our long-term strategic goals. We signed an agreement to jointly build, own, and operate with Alevo, an energy storage project in Georgetown, Texas. Entering the energy storage market will advance our goals of transitioning from a geothermal company to a recognized leader in the renewable energy industry”. Guidance Mr. Angel added, “We reiterate our guidance and expect full-year 2016 total revenue of between $620 million and $640 million with product segment revenue of between $210 million and $220 million. For the electricity segment, we expect revenues to be between $410 million and $420 million. We expect 2016 Adjusted EBITDA of $300 to $310 million for the full year. We expect annual Adjusted EBITDA attributable to minority’s interest to be approximately $17 million. This amount assumes the inclusion of the second phase of the Don A. Campbell power plant in the joint venture with Northleaf.” Financial Summary First Quarter Results For the three months ended March 31, 2016, total revenues were $151.6 million, up from $120.2 million in the first quarter of 2015, an increase of 26.1%. Electricity revenues increased 19.9% to $107.9 million in the three months ended March 31, 2016, up from $90.0 million in the three months ended March 31, 2015. Product revenues increased 44.4% to $43.7 million in the three months ended March 31, 2016, up from $30.3 million in the three months ended March 31, 2015. The company reported net income attributable to the company’s shareholders of $29.3 million, or $0.59 per diluted share, compared to net income attributable to the company’s shareholders of $10.0 million, or $0.21 per diluted share, for the same period last year. Adjusted EBITDA for the three months ended March 31, 2016 was $80.2 million, compared to $65.3 million for the three months ended March 31, 2015, an increase of 22.8%. The reconciliation of GAAP net cash provided by (used in) operating activities and net income to EBITDA and Adjusted EBITDA and additional cash flows information is set forth below in this release. On May 4, 2016, ORMAT’s Board of Directors approved a payment of a quarterly dividend of $0.07 per share pursuant to the company’s dividend policy. The dividend will be paid on May 24, 2016 to shareholders of record as of closing of business on May 18, 2016. In addition, the company expects to pay quarterly dividends of $0.07 per share in the next two quarters. Conference Call Details Ormat will host a conference call to discuss its financial results and other matters discussed in this press release at 10 a.m. ET on Wednesday, May 5, 2016.The call will be available as a live, listen-only webcast at investor.ormat.com. During the webcast, management will refer to slides that will be posted on the website. The slides and accompanying webcast can be accessed through the Events & Presentations in the Investor Relations section of Ormat's website. An archive of the webcast will be available approximately 30 minutes after the conclusion of the live call. Please ask to be joined into the Ormat Technologies, Inc. call. PARTICIPANT TELEPHONE NUMBERS PARTICIPANT DIAL IN (TOLL FREE): 1-877-511-6790 PARTICIPANT INTERNATIONAL DIAL IN: 1-412-902-4141 Canada Toll Free 1-855-669-9657 CONFERENCE REPLAY US Toll Free: 1-877-344-7529 International Toll: 1-412-317-0088 Replay Access Code: About Ormat Technologies With over five decades of experience, Ormat Technologies, Inc. is a leading geothermal company and the only vertically integrated company engaged in geothermal and recovered energy generation (REG), with the objective of becoming a leading global provider of renewable energy. The company owns, operates, designs, manufactures and sells geothermal and REG power plants primarily based on the Ormat Energy Converter - a power generation unit that converts low-, medium- and high-temperature heat into electricity. With 72 U.S. patents, Ormat’s power solutions have been refined and perfected under the most grueling environmental conditions. Ormat has 450 employees in the United States and over 600 overseas. Ormat’s flexible, modular solutions for geothermal power and REG are ideal for the vast range of resource characteristics. The company has engineered, manufactured and constructed power plants, which it currently owns or has installed to utilities and developers worldwide, totaling over 2,000 MW of gross capacity. Ormat’s current 697 MW generating portfolio is spread globally in the U.S., Guatemala and Kenya. Ormat’s Safe Harbor Statement Information provided in this press release may contain statements relating to current expectations, estimates, forecasts and projections about future events that are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally relate to Ormat's plans, objectives and expectations for future operations and are based upon its management's current estimates and projections of future results or trends. Actual future results may differ materially from those projected as a result of certain risks and uncertainties. For a discussion of such risks and uncertainties, see "Risk Factors" as described in Ormat Technologies, Inc.'s Annual Report on Form 10-K filed with the Securities and Exchange Commission on February 26, 2016. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Three-Month Periods Ended March 31, 2016 and 2015 (Unaudited) Three Months Ended March 31 (In thousands, except per share data) Revenues: Electricity $ 107,868 $ 89,953 Product 43,726 30,278 Total revenues 151,594 120,231 Cost of revenues: Electricity 63,686 55,581 Product 24,035 20,625 Total cost of revenues 87,721 76,206 Gross margin 63,873 44,025 Operating expenses: Research and development expenses 349 363 Selling and marketing expenses 3,675 3,433 General and administrative expenses 8,749 10,204 Write-off of unsuccessful exploration activities 557 174 Operating income 50,543 29,851 Other income (expense): Interest income 320 9 Interest expense, net ) ) Foreign currency translation and transaction gains (losses) 1,962 ) Income attributable to sale of tax benefits 4,398 5,552 Other non-operating expense, net 191 283 Income before income taxes and equity in losses of investees 41,391 16,501 Income tax provision (benefit) ) ) Equity in losses of investees, net ) ) Net income 30,945 10,267 Net income attributable to noncontrolling interest ) ) Net income attributable to the Company's stockholders $ 29,271 $ 10,032 Earnings per share attributable to the Company's stockholders - Basic and diluted: Basic: Net Income $ 0.60 $ 0.21 Diluted: Net Income $ 0.59 $ 0.21 Weighted average number of shares used in computation of earnings per share attributable to the Company's stockholders: Basic 49,173 47,244 Diluted 49,782 48,079 Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Balance Sheets As of March 31, 2016 and December 31, 2015 March 31, December 31, (In thousands) ASSETS Current assets: Cash and cash equivalents $ 148,498 $ 185,919 Restricted cash, cash equivalents and marketable securities 64,129 49,503 Receivables: Trade 76,465 55,301 Other 8,646 7,885 Inventories 16,795 18,074 Costs and estimated earnings in excess of billings on uncompleted contracts 29,897 25,120 Prepaid expenses and other 35,135 33,334 Total current assets 379,565 375,136 Deposits and other 17,415 17,968 Deferred charges 42,613 42,811 Property, plant and equipment, net 1,570,074 1,559,335 Construction-in-process 220,981 248,835 Deferred financing and lease costs, net 4,430 4,022 Intangible assets, net 25,056 25,875 Total assets $ 2,260,134 $ 2,273,982 LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued expenses $ 82,487 $ 91,955 Short term revolving credit lines with banks (full recourse) 9,000 — Billings in excess of costs and estimated earnings on uncompleted contracts 30,917 33,892 Current portion of long-term debt: Limited and non-recourse: Senior secured notes 29,917 29,930 Other loans 21,495 21,495 Full recourse 11,229 11,229 Total current liabilities 185,045 188,501 Long-term debt, net of current portion: Limited and non-recourse: Senior secured notes 290,201 294,476 Other loans 270,869 275,888 Full recourse: Senior unsecured bonds 249,665 249,698 Other loans 17,036 18,687 Unconsolidated investments 12,216 8,100 Liability associated with sale of tax benefits 6,714 11,665 Deferred lease income 57,516 58,099 Deferred income taxes 16,502 32,654 Liability for unrecognized tax benefits 10,639 10,385 Liabilities for severance pay 19,118 19,323 Asset retirement obligation 21,262 20,856 Other long-term liabilities 5,018 1,776 Total liabilities 1,161,801 1,190,108 Equity: The Company's stockholders' equity: Common stock 49 49 Additional paid-in capital 854,260 849,223 Retained earnings (accumulated deficit) 162,195 148,396 Accumulated other comprehensive income (loss) ) ) 1,005,655 990,001 Noncontrolling interest 92,678 93,873 Total equity 1,098,333 1,083,874 Total liabilities and equity $ 2,260,134 $ 2,273,982 Ormat Technologies, Inc. and Subsidiaries Reconciliation of EBITDA, Adjusted EBITDA and Additional Cash Flows Information For the Three-Month Periods Ended March 31, 2016 and 2015 (Unaudited) We calculate EBITDA as net income before interest, taxes, depreciation and amortization. We calculate Adjusted EBITDA as net income before interest, taxes, depreciation and amortization, adjusted for (i) termination fees, (ii) impairment of long-lived assets, (iii) write-off of unsuccessful exploration activities,(iv) any mark-to-market gains or losses from accounting for derivatives, (v) merger and acquisition transaction cost, (vi) stock-based compensation, (vii) gain from extinguishment of liability, and (viii) gain on sale of subsidiary and property, plant and equipment. EBITDA and Adjusted EBITDA are not a measurement of financial performance or liquidity under accounting principles generally accepted in the United States of America and should not be considered as an alternative to cash flow from operating activities or as a measure of liquidity or an alternative to net earnings as indicators of our operating performance or any other measures of performance derived in accordance with accounting principles generally accepted in the United States of America. EBITDA and Adjusted EBITDA are presented because we believe they are frequently used by securities analysts, investors and other interested parties in the evaluation of a company’s ability to service and/or incur debt. However, other companies in our industry may calculate EBITDA and Adjusted EBITDA differently than we do. The following tables reconcile net cash provided by (used in) operating activities and net income to EBITDA and Adjusted EBITDA for the three-month periods ended March 31, 2016 and 2015. Three Months Ended March 31 (in thousands) Net cash provided by operating activities $ 27,044 $ 83,147 Adjusted for: Interest expense, net (excluding amortization of deferred financing costs) 14,127 15,972 Interest income ) (9 ) Income tax provision 9,509 5,459 Adjustments to reconcile net income or loss to net cash provided by operating activities (excluding depreciation and amortization) 30,082 ) EBITDA $ 80,442 $ 57,349 Mark to market on derivative instruments which represents swap contracts on natural gas and oil prices 174 4,129 Stock-based compensation 842 1,127 Merger and acquisition transaction costs 147 3,400 Write-off of unsuccessful exploration activities 557 174 Mark to market on derivatives which represents currency forward contracts ) ) Adjusted EBITDA $ 80,242 $ 65,319 Net cash used in investing activities $ ) $ ) Net cash used in financing activities $ ) $ ) Three Months Ended March 31 (in thousands) Net income $ 30,945 $ 10,267 Adjusted for: Interest expense, net (including amortization of deferred financing costs) 15,703 17,819 Income tax provision 9,509 5,459 Depreciation and amortization 24,285 23,804 EBITDA $ 80,442 $ 57,349 Mark to market on derivative instruments which represents swap contracts on natural gas and oil prices 174 4,129 Stock-based compensation 842 1,127 Merger and acquisition transaction costs 147 3,400 Write-off of unsuccessful exploration activities 557 174 Mark to market on derivatives which represents currency forward contracts ) ) Adjusted EBITDA $ 80,242 $ 65,319
